Per curiam.

The first count is good, because certain to a common intent. When a day or month is,mentioned as antecedent, or subsequent to a contract, and the precise day or month is not specified, it means the time nearest to the date of the contract. As the money here, was payable immediately, with interest from the 1st of June, it must mean the preceding 1 st of June. It can have no other interpretation. A further reason why the plaintiff must have judgment is, the demurrer is to the whole declaration, and the second count is clearly good.